Case 1:16-cv-00460-KJM Document 488 Filed 05/22/19 Page 1 of 5    PageID #: 10093




 REESE MARKETOS, LLP
 PETE D. MARKETOS, ESQ.
 LESLIE CHAGGARIS, ESQ.
 SEAN F. GALLAGHERS, ESQ.
 750 N. Saint Paul Street, Suite 600
 Dallas, Texas 75201-3201
 Telephone: (214) 382-9810
 Facsimile: (214) 501-0731
 THE PERRIN LAW FIRM
 JERRY MARK PERRIN, ESQ.
 1910 Pacific Avenue, Suite 6050
 Dallas, Texas 75201
 Telephone: (214) 646-2004
 Facsimile: (214) 646-6117
 ERIC A. SEITZ, AAL, ALC
 ERIC A. SEITZ              1412
 DELLA A. BELATTI                7945
 820 Mililani Street, Suite 714
 Honolulu, Hawaii 96813
 Telephone: (808) 533-7434
 Facsimile: (808) 545-3608
 Attorneys for Plaintiffs

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII
 FLORA KIM, individually and as         )   CIVIL NO. 1:16-cv-00460 KJM
 Guardian ad Litem for W.K.; and        )   (Other Civil Action)
 DAVID KANG,                            )
                        Plaintiffs,     )
 vs.                                    )   ORDER APPROVING
                                        )   SETTLEMENT
 CROCS, INC.; HILTON                    )
 MANAGEMENT LLC; HILTON                 )
 HAWAIIAN VILLAGE, LLC; DOE             )
 ENTITIES 1-10; JOHN and/or JANE        )
 DOES 1-10; and OTIS ELEVATOR           )
 COMPANY,                               )   Trial Date: Vacated
                  Defendants.           )
Case 1:16-cv-00460-KJM Document 488 Filed 05/22/19 Page 2 of 5        PageID #: 10094




                     ORDER APPROVING SETTLEMENT

       On this day, came on to be heard the above-entitled and numbered cause and

 came Plaintiffs Flora Kim, individually and as Guardian ad Litem for W.K. and

 David Kang, by and through their attorneys of record; Defendant Crocs, Inc., by

 and through its attorney of record; and Defendant Otis Elevator Company, by its

 attorney of record; and announced to the Court that a compromise had been

 reached, subject to the approval of the Court. Pursuant to the terms of the Global

 General Release and Settlement Agreement (“Global Agreement”), Defendants

 have agreed to pay, or have paid on their behalf, a confidential sum as set forth in

 the Global Agreement that has been reviewed by and considered by the Court.

 Each party bears its own taxable Court costs and attorneys’ fees. The Court having

 reviewed the Motion for Approval of Settlement and accompanying papers,

 hereby: (a) APPROVES this settlement as being in the best interest of Plaintiffs’

 minor son, and (b) AUTHORIZES the distributions of the settlement proceeds as

 set forth in the Global Agreement.

       IT IS FURTHER ORDERED by the Court that W.K., Minor Plaintiff, will

 receive future periodic payments, as provided by, and in accordance with, the

 terms and conditions of the Global Agreement. The annuity to provide the periodic

 payments to W.K., Minor Plaintiff, will be purchased through Metropolitan Tower

 Life Insurance Company with a “Qualified Assignment” to MetLife Assignment


                                          2
Case 1:16-cv-00460-KJM Document 488 Filed 05/22/19 Page 3 of 5         PageID #: 10095




 Company, Inc. and will provide the periodic payments as set out in the Global

 Agreement.

       IT IS FURTHER ORDERED that the rights to receive the future Periodic

 Payments described herein cannot be accelerated, deferred, increased or decreased

 by Plaintiffs or any payee; nor shall Plaintiffs or any payee have the power to sell,

 mortgage, pledge, encumber or anticipate the periodic payments or any part

 thereof, by assignment or otherwise. The rights to receive periodic payments

 granted to the minor Plaintiff may not be sold, transferred, hypothecated, pledged,

 or otherwise alienated in any manner, directly or indirectly, without the prior

 approval of the then-sitting Judge of this Court, as evidenced by an Order

 approving such transaction entered after compliance with all requirements of the

 Structured Settlement Protection Act, 26 U.S.C. § 5891, as it now exists or may

 hereafter be amended, or any successor to such statute. Further, prior to any sale,

 transfer, hypothecation, pledge or other alienation, the then-sitting Judge of this

 Court, must be presented with three (3) quotes from three (3) totally independent

 companies. A quote is defined as the amount of money that the purchaser is

 willing to pay the annuitant/payee for the right of the purchaser to receive the

 specified future periodic payments. Any purported or attempted sale, transfer,

 hypothecation, pledge, or other alienation of such payments rights that has not

 been so approved will be a direct violation of this Order.


                                           3
Case 1:16-cv-00460-KJM Document 488 Filed 05/22/19 Page 4 of 5         PageID #: 10096




       It is further ORDERED by the Court that the amount set forth in the Global

 Agreement as being distributed for investment into a 529 college savings plan for

 W.K. (hereinafter “Custodial 529 Account”) shall be invested in such account. The

 Court appoints Flora Kim as the custodian on the account. In the event of death or

 disability of Flora Kim or if for some other reason Flora Kim becomes unable to

 serve as the custodian of the account, the Court appoints David Kang as the

 successor custodian. In the event Flora Kim becomes unable to serve as the

 custodian of the account and David Kang becomes the custodian of the account,

 the then-sitting Judge of this Court shall appoint another successor custodian.

       It is further ORDERED that, until such time as W.K. reaches the age of

 eighteen (18), there shall be no distributions of any of the funds contained in the

 Custodial 529 Account by Flora Kim, David Kang, W.K., or the custodian; the

 right to receive any distribution of any of the funds contained in the Custodial 529

 Account cannot be accelerated by Flora Kim, David Kang, W.K., or the custodian;

 and Flora Kim, David Kang, W.K., or the custodian shall not have the power to

 sell, mortgage, pledge, or encumber the funds contained in the Custodial 529

 Account, or any part thereof, by assignment or otherwise. At the time that W.K.

 reaches the age of eighteen (18), the Custodial 529 Account will be subject only to

 the control of W.K. Before W.K. reaches the age of eighteen (18), W.K.’s right to

 the funds contained in the Custodial 529 Account may not be sold, transferred,


                                           4
Case 1:16-cv-00460-KJM Document 488 Filed 05/22/19 Page 5 of 5                 PageID #: 10097




 hypothecated, pledged, or otherwise alienated in any manner, directly or indirectly,

 without the prior approval of the then-sitting Judge of this Court. Any purported or

 attempted sale, transfer, hypothecation, pledge, or other alienation of such rights to

 the funds contained in the Custodial 529 Account that has not been so approved

 will be a direct violation of this Order. If any distribution of funds in the Custodial

 529 Account is desired before the time W.K. reaches the age of eighteen (18),

 whether for expenses other than qualified educational expenses or because the

 Custodial 529 Account is not performing in a manner conducive to the expected

 return on investment or is in danger of being lost, any such request must be made

 to the then-sitting Judge of this Court, and no such distribution may be made

 without the prior approval of the then-sitting Judge of this Court.

         In accordance with the foregoing terms, the Court hereby GRANTS

 Plaintiffs’ Motion for Approval of Settlement (ECF No. 482).

         IT IS SO ORDERED.

         DATED: Honolulu, Hawai‘i, May 22, 2019.



                                              Kenneth J. Mansfield
                                              United States Magistrate Judge




 Flora Kim, et al v. Crocs, Inc., et al; No. 1:16-cv-00460 KJM
 ORDER APPROVING SETTLEMENT


                                                          5
